In an action, inter alia, to recover on a guarantee, the defendant Smith appeals from stated portions of a judgment of the Supreme Court, Westchester County (Donovan, J.), dated July 11, 1985, which, inter alia, after a nonjury trial, is in favor of the plaintiffs and against her in the principal sum of $100,000, and in favor of the third-party defendant, the Chase Manhattan Bank, N. A. (hereinafter Chase) and against her in the principal sum of $72,422.05.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
We find that the appellant was not discharged from her obligations under a written guarantee of payment and that she is liable to the plaintiffs in the principal amount of $100,000 pursuant to the unambiguous terms of that guarantee.
We further hold that the appellant defaulted under her loan agreement with third-party defendant Chase when she pledged her shares in her cooperative apartment as further security for the foregoing guarantee. The loan agreement between the appellant and Chase unequivocally indicates that her actions in pledging the shares of the cooperative apartment as security for a conflicting interest constitute a default. Accordingly, Special Term committed no error in awarding judgment in favor of Chase and against her. Mangano, J. P., Brown, Niehoff and Eiber, JJ., concur.